



COURT OF APPEAL FOR ONTARIO

CITATION: BDO Canada Limited v. Gottardo, 2017 ONCA 206

DATE: 20170308

DOCKET: C62810

Juriansz, Watt and Brown JJ.A.

BETWEEN

BDO Canada Limited, in its Capacity as
    Court-Appointed Receiver of B. Gottardo Construction Ltd. and B. Gottardo Site
    Servicing Limited

Applicant (Respondent)

and

Bruno Gottardo
,
David Gottardo
,
Kleinridge
    Investments Inc.
, 615146 Ontario Limited, 2191673 Ontario Limited,
    Falconridge Corporation, 2303663 Ontario Ltd., and 2346193 Ontario Limited

Respondents (
Appellants
)

Colby Linthwaite, for the appellants

Maya Poliak, for the respondent BDO Canada Limited

No one appearing for the respondent, 2346193 Ontario
    Limited

Heard: March 1, 2017

On appeal from the judgment of Justice Frank J. C.
    Newbould of the Superior Court of Justice, dated October 7, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This appeal has been abandoned. Costs of the appeal by the Gottardo's
    and Kleinridge fixed in the amount of $4250.00 all inclusive.


